IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHADDY WHITTAKER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-307

FLORIDA DEPARTMENT OF
REVENUE on behalf of Nicole
Watson,

      Appellee.

_____________________________/

Opinion filed October 1, 2014.

An appeal from an order of the Department of Revenue.

Shaddy Whittaker, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.
LEWIS, C.J., BENTON and RAY, JJ., CONCUR.




                                 2